DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the rejection of Claim 1 under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 04/18/2022 have been fully considered but they are not persuasive. 
With regards to the interpretation of the claims under 35 U.S.C. § 112(f), the applicant has respectfully submitted that the term as recited in Claim 1 does not invoke a l12(f) interpretation, and cites Fig. 4 of the instant application as evidence. Fig. 4 clearly shows a current source 231, which is connected in parallel to a voltmeter 232, to first switch 221 at one end, and to second switch 222 at another end, and that applies current to an object of interest via electrodes (e.g., 211-214) to cause a voltage drop across the voltmeter 232, as claimed by the applicant. However, while there is structure around element 231, there is still no structure to the current source 231 itself. The symbol used for element 231 in Fig. 4 is still the generic symbol in electrical engineering for a current source. Therefore, the 112(f) interpretation stands.
It is noted that the 35 U.S.C. §. 112(f) interpretation of Claim 1 due to the term “voltmeter” has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0042557 A1, cited in applicant 11/08/2019 IDS, hereinafter Park) in view of Goldkuhl et al (US 2011/0282180 Al, cited in applicant 07/25/2019 IDS, hereinafter Goldkuhl), Caduff et al (US 2008/0057526 Al, hereinafter Caduff ‘526) and Talluri et al (EP 3 097 849 A1, hereinafter Talluri).
Regarding Claim 1, Park discloses an apparatus for measuring a biosignal, comprising: 
an optical sensor (Element 620 which is also element 120, Figs. 1B and 5A-5B) that includes one or more light sources and one or more photodetectors (“biometric sensor 120 may include an optical signal detector to irradiate light onto the target subject according to a predetermined control signal and receive light returning from the target object”, [0055]), and is configured to: 
emit, using the one or more light sources, light in a measurement region to an object of interest (“For example, the biometric sensor 120 may include an optical signal detector to irradiate light onto the target subject according to a predetermined control signal…”, [0055]); and 
receive, using the one or more photodetectors, an optical signal reflected from the object of interest (“…and receive light returning from the target object”, [0055]); and 
a bioelectrical impedance sensor (Element 630, Fig. 5B; and accompanying elements 632 and Z1-Z8 in Figs 5A and 3C, respectively);
wherein the bioelectrical impedance sensor comprises: 
a first electrode and a second electrode that are spaced a first distance apart from each other (Fig. 3C; the top and bottom electrodes of electrode pair Z5, connected by a line) and are disposed symmetrically with respect to the optical sensor (Fig. 3C; all bioelectrode pairs are “disposed symmetrically to each other with respect to a biometric sensor 420”, [0084]; this can be the optical sensor 620); 
a third electrode and a fourth electrode that are spaced a second distance apart from each other (Fig. 3C; the top and bottom electrodes of electrode pair Z1, connected by a line) and are disposed symmetrically with respect to the optical sensor (Fig. 3C); 
wherein the first electrode is adjacent to the third electrode (the bottom electrodes of Z1 and Z5 are adjacent to each other, Fig. 3C) and the second electrode is adjacent to the fourth electrode (the top electrodes of Z1 and Z5 are adjacent to each other, Fig. 3C); 
an impedance measurer configured to: 
measure a first bioelectrical impedance at a first depth using the first electrode and the second electrode (“one of the eight biometric electrode pairs Z1 to Z8 may be a reference electrode pair and the remaining seven electrode pairs may be measurement electrode pairs”, [0084]; this means a bioelectrical impedance can be measured by electrode pair Z5 or electrode pair Z1); 
wherein the first electrode and the second electrode are interposed between the third electrode and the fourth electrode (See Fig. 3C; electrode pair Z5 is interposed between electrode pair Z1), 
wherein respective centers of the first electrode, the second electrode, the third electrode, the fourth electrode, and the optical sensor form a straight line (See Fig. 3C; the respective centers of electrode pairs Z1 and Z5 form a straight line).
Park discloses the claimed invention except for expressly disclosing a bioelectrical impedance sensor configured to: 
measure a depth-specific bioelectrical impedance in the measurement region of the optical sensor by adjusting an area of a plurality of electrodes, wherein the bioelectrical impedance sensor comprises: 
an impedance measurer configured to: 
measure a second bioelectrical impedance at a second depth using a first combination of the first electrode with the third electrode and a second combination of the second electrode with the fourth electrode, 
a first switch configured to connect the first electrode to the third electrode in a first operation mode; and 
a second switch configured to connect the second electrode to the fourth electrode in a second operation mode, 
wherein the impedance measurer comprises: 
a current source configured to: 
apply a first current to the object of interest via the first electrode and the second electrode in the first operation mode; and 
apply a second current to the object of interest via the first combination of the first electrode and the third electrode and the second combination of the second electrode and the fourth electrode in the second operation mode; and 
a voltmeter configured to: 
measure a first voltage applied between the first electrode and the second electrode in the first operation mode; and 
measure a second voltage applied between the first combination of the first electrode and the third electrode and the second combination of the second electrode and the fourth electrode in the second operation mode.
However, Goldkuhl teaches a first switch (S1a and S2a, Fig. 2) configured to connect the first electrode (Element 2, Figs. 1-2) to the third electrode (Element 1, Figs. 1-2) in a first operation mode; and 
a second switch (S1c and S2c, Fig. 2) configured to connect the second electrode (Element 3, Fig. 2) to the fourth electrode (Element 4, Fig. 2) in a second operation mode, 
wherein the impedance measurer (Element 28, Fig. 3) comprises: 
a current source (V-exc, Fig. 2; “adapated to apply a voltage…”, [0038]) configured to: 
apply a first current to the object of interest (“adapated to apply a voltage…”, [0030]; by applying a voltage, a current is also applied) via the first electrode and the second electrode in the first operation mode (“…at two of the electrodes 23A-23E”, [0038]; this includes electrodes 2 and 3) in the first operation mode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bioelectrical impedance sensor of Park, with the impedance measurer, switches, and operation modes of Goldkuhl, because there is a need for improved spatial resolution, both in a depth dimension and in a lateral dimension, of obtained impedance spectra in order to enable detection of diseased conditions such as malignant melanoma at an early stage, as taught by Goldkuhl ([0006]). 
Caduff ‘526 teaches a bioelectrical impedance sensor configured to: 
measure a depth-specific bioelectrical impedance in the measurement region of the optical sensor by adjusting an area of a plurality of electrodes (“second mode of operation” described in [0034]-[0035] and Abstract)
an impedance measurer (Element 100, Fig. 1) configured to: 
measure a second bioelectrical impedance at a second depth (“the focus of the measurement can be offset to a point deeper inside the tissue”, Abstract) using a first combination of the first electrode with the third electrode (“In the second mode of operation, switches S0, S1, S4 and S5 are set to connect electrodes 5-0, 5-1, 5-4 and 5-5 to inductance L”, [0035]; see switch configuration in Fig. 3) and a second combination of the second electrode with the fourth electrode (“switches S2, S3, S6 and S7 are set to connect electrodes 5-2, 5-3, 5-6 and 5-7 to ground”, Fig. 3); 
apply a second current to the object of interest via the first combination of the first electrode and the third electrode (“connect electrodes 5-0, 5-1, 5-4 and 5-5 to …the signal from VCO 31”, [0035]) and the second combination of the second electrode and the fourth electrode in the second operation mode (“switches S2, S3, S6 and S7 are set to connect electrodes 5-2, 5-3, 5-6 and 5-7 to ground”, [0035]); and
a voltmeter (Element 100, Fig. 1) configured to: 
measure a second voltage applied between the first combination of the first electrode and the third electrode and the second combination of the second electrode and the fourth electrode in the second operation mode (“Any measured parameter s describing the response of the tissue to the applied field”, [0035]; the measured parameter is capacitance or impedance, [0040], which inherently also measures voltage since capacitance, impedance, and voltage are related parameters).
Caduff ‘526 teaches the electric fields generated in the two modes of operation (i.e. tying adjacent electrodes vs not tying them together) will have different spatial distribution ([0035]), which allows the focus of the measurement to be offset to a point deeper inside the tissue (Abstract). The applicant’s specification discloses the combination of the first and third electrode, and the second and fourth electrode, respectively, to be to increase the area of the electrode ([0083]) in order to increase the penetration depth of the electromagnetic wave signals ([0082]). One of ordinary skill in the art would have realized that by linking together adjacent electrodes of modified Park, said device would be improved in the same way Caduff ‘526 and the applicant’s specification teach: adjusting the penetration depth of the impedance measurement by increasing the area size of an electrode by integrating adjacent electrodes.  
Talluri teaches a voltmeter configured to: 
measure a first voltage (“The receiving electrodes (b_1, b_2), connected to the voltmeter, measure the voltage drop”, [0045]) applied between a first electrode (Element b_1, Fig. 1) and a second electrode (Element b-2, Fig. 2) in the first operation mode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Park, by adding a voltmeter configured to measure a voltage applied between two electrodes (whether the first and second electrodes in the first operation mode or the third and fourth electrodes in the second operation mode), because this is a way to obtain the electric measure of impedance and the physiological parameters connected to it (for example, hydration state), as taught by Talluri ([0045]).

Conclusion	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN E. COOPER/             Examiner, Art Unit 3791 

/SEAN P DOUGHERTY/             Primary Examiner, Art Unit 3791